Citation Nr: 0611854	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  93-02 177A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to higher initial evaluations for postoperative 
left knee surgery residuals, evaluated as 10 percent 
disabling on the basis of instability; and 10 percent 
disabling on the basis of arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from June 1987 to January 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1992 rating determination of 
the New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In the June 1992 rating determination, the RO granted service 
connection for status post left knee surgery residuals and 
assigned a noncompensable disability evaluation.  The veteran 
perfected his appeal as to the assigned disability 
evaluation.  

Following a May 1993 local hearing at the RO, which was held 
in lieu of the veteran's originally requested Board hearing, 
a hearing officer increased the veteran's disability 
evaluation from noncompensable to 10 percent disabling from 
the date of the veteran's separation from service under 
Diagnostic Code 5257.  

This matter was previously before the Board in August 2004.  
At that time, the issues of service connection for a low back 
disorder and a neck disability and entitlement to an initial 
rating in excess of 10 percent for the veteran's service-
connected postoperative left knee residuals were remanded for 
additional development.  

In a July 2005 rating determination, the RO granted service 
connection for a cervical strain and a lumbar strain.  As the 
full benefits sought on appeal were granted with regard to 
these issues, the RO will no longer address these issues.  

In the July 2005 rating determination, the RO also continued 
the 10 percent disability evaluation for the veteran's left 
knee disorder under Diagnostic Code 5257 and assigned a 10 
percent disability evaluation for post-traumatic left knee 
arthritis effective March 5, 2003.  

On the most recent examination the veteran reported that he 
was unemployed and that his left knee disability had caused 
difficulties at his previous employment.  Where a veteran: 
(1) submits evidence of a medical disability; (2) makes a 
claim for the highest rating possible; and (3) submits 
evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) (2005) that an informal claim "identify the 
benefit sought" has been satisfied and VA must consider 
whether the veteran is entitled to a total rating for 
compensation purposes based on individual unemployability 
(TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001).  

In this case the veteran has satisfied each of these 
requirements.  His inferred claim for a total rating based on 
individual unemployability is referred to the RO for initial 
adjudication.


FINDINGS OF FACT

1.  The veteran's left knee disorder has been manifested by 
no more than mild subluxation or lateral instability at any 
time.  

2.  The veteran's left knee postoperative residual scars have 
been shown to be tender and painful since January 19, 1992.

3.  Arthritis of the left knee has been manifested since 
March 5, 2003, by limitation of flexion to 90 degrees with 
consideration of functional factors; no limitation of 
extension, has been demonstrated even with consideration of 
functional factors.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for postoperative left knee surgery residuals based upon 
subluxation or lateral instability have not been met at any 
time.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.71a, Diagnostic Code 5257 (2005).

2.  The criteria for a 10 percent disability evaluation for 
postoperative left knee residual scars have been met since 
January 10, 1992.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 
7805 (2002 &2005).

3.  The criteria for an evaluation in excess of 10 percent 
for left knee arthritis have not been met since March 5, 
2003.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.71a, Diagnostic Codes 5003, 5010 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish an effective date for the disability on appeal.  

Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby). 

In Dingess the Court held that once service connection is 
granted the claim is substantiated, and further notice as to 
the rating or effective date elements is not required.  
Dingess  v. Nicholson, slip op. at 15 (In cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated--it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled).  The Court held that 
in a case such as this, where the grant of service connection 
was made prior to enactment of the VCAA, further § 5103(a) 
notice was not required.

Further, the Board is granting an initial 10 percent rating 
for scars for the entire period since the day after 
separation from service, this is the earliest possible 
effective date under law.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.400 (2005).  The Board is denying higher 
initial ratings for the other aspects of the veteran's claim, 
and hence no effective dates are at issue.

Discussions in the June 1992 and July 2005 rating 
determinations, the November 1992 statement of the case, the 
August 1993, February 2004, and August 2005 supplemental 
statements of the case, and the December 2002 and September 
2004 VCAA letters, informed the veteran of the information 
and evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in the statement of the case, the 
supplemental statements of the case, and in the VCAA letters 
the appellant was advised of the types of evidence VA would 
assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The September 2004 letter notified the veteran of the need to 
submit any pertinent evidence in his possession.  In this 
regard, he was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence, or that he could submit such evidence.  This 
communication served to tell the veteran that he should 
furnish any pertinent evidence in his possession. 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA required notice should 
generally be provided prior to the initial denial.  The Court 
subsequently held that a claimant would generally not be 
prejudiced by delayed notice.  Here there is no evidence or 
contention that the veteran was prejudiced by the delayed 
notice.

If the veteran had submitted additional evidence 
substantiating his claim following VCAA notice, he would have 
received the same benefit as if he submitted the evidence 
prior to initial adjudication.  

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  All available service medical, VA, and private 
treatment records have been obtained.  The veteran was also 
afforded several VA examinations.  The requirements of 
38 C.F.R. § 3.159(c)(4) have been met.  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issue on appeal.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant.

Left Knee

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Diagnostic Code 5003 (5010) provides that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(DC 5200 etc.).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned where X-ray evidence shows involvement of two or 
more major joints or 2 or more minor joint groups.  Where 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned. Note (1) to Diagnostic Code 5003 states that the 20 
and 10 percent ratings based on X-ray findings, above, will 
not be combined with ratings based on limitation of motion.  
Id.

Limitation of motion of the knee is addressed in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 provides for a zero percent rating where flexion of the 
leg is limited to 60 degrees; 10 percent rating where flexion 
is limited to 45 degrees; 20 percent rating where flexion is 
limited to 30 degrees; and 30 percent rating where flexion is 
limited to 15 degrees.  Diagnostic Code 5261 provides for a 
zero percent rating where extension of the leg is limited to 
5 degrees; 10 percent rating where extension is limited to 10 
degrees; 20 percent rating where extension is limited to 15 
degrees; a 30 percent rating where extension is limited to 20 
degrees; a 40 percent rating where extension is limited to 30 
degrees; and a 50 percent rating where extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.

38 C.F.R. §  4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability; a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability; and a 30 percent rating when there is 
severe recurrent subluxation or lateral instability.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2005), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2005).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

VA's general counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The general counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 
(1998); 63 Fed. Reg. 56,704 (1998).  

More recently, the general counsel held that separate rating 
could also be provided for limitation of knee extension and 
flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

At the time of his May 1993 hearing, the veteran testified 
that that he was in constant pain all the time. 

At the time of a May 1993 VA examination, the veteran was 
noted to have several scars from his previous left knee 
surgeries.  There was no instability of the left knee.  
Flexion was to 140 degrees and extension was to 0 degrees.  
X-rays of the left knee were negative.  Diagnoses of status 
post lateral release left knee and slight atrophy left thigh 
secondary to surgery were rendered.  

At the time of an April 1997 VA examination, the veteran 
complained of left knee pain and occasional swelling as well 
as instability.  He was able to ambulate without assistance 
and used a straight cane at times.  

Physical examination revealed multiple left knee scars.  
There was tenderness to palpation medially.  The veteran had 
some left quadricep atrophy.  The knee was immobilized in a 
brace.  There was minimal swelling.  There was also left knee 
varus deformity.  Range of motion for the left knee was from 
0 to 150 degrees.  Mild medial instability was noted to be 
present.  X-rays taken of the left knee revealed surgical 
hardware in the distal femur and proximal tibia likely due to 
cruciate ligament repair.  The left knee scars were noted to 
be tender.  There were no cosmetic defects and no limitation 
of motion.  There was also no keloid formation or 
inflammation.  The veteran was found to have left knee 
pain/instability.  A diagnosis of status post left knee 
reconstructive surgeries, status post recent anterior 
cruciate ligament repair with decreased functional status 
secondary to pain and instability, was rendered.   

A June 1999 X-ray revealed two broken off screws in the left 
knee in the distal femur and proximal tibia.  There was no 
joint effusion.  It was the examiner's impression that the 
veteran had two broken screws in the left knee with an 
otherwise normal left knee.  

A June 2000 X-ray yielded an impression of status post ACL 
reconstruction with no fractures.  Suprapatellar joint 
effusion was not identified.  

At the time of a May 2003 VA examination, the veteran was 
noted to have chronic left knee pain.  He also reported 
having intermittent stiffness, swelling, locking, and giving 
way.  The veteran was noted to have chronic pain with 
alleviating factors being rest and medications.  The veteran 
could ambulate up to four blocks without assistance.  He did 
not use a cane, crutch, or brace.  

Physical examination revealed a four inch healed 
postoperative scar anteriorly and a one inch scar laterally.  
Range of motion for the left knee was from 0-130 degrees.  
Mild left knee crepitus was noted on range of motion testing.  
The veteran was found to be limited by pain, weakness, and 
lack of endurance.  There was decreased left quad muscle 
power (4/5) with mild distal atrophy.  There was tenderness 
at the left knee medially and laterally.  The veteran had 
normal ambulation without assistive device.  Stability was 
within normal limits.  X-rays showed residuals of anterior 
cruciate ligament repair with surgical hardware in place.  A 
diagnosis of early post-traumatic osteoarthritis of the left 
knee was rendered.

At the time of a September 2004 VA examination, the veteran 
complained of intermittent left knee pain.  There was also 
intermittent stiffness, swelling, and instability.  The 
veteran was noted to use a left knee brace on occasion.  He 
was able to ambulate up to one block without pain or the use 
of assistive devices.  In commenting on painful motion, the 
examiner noted only that the veteran had pain with left knee 
flexion greater than 90 degrees.  The pain increased with 
repetitive movements.  There was decreased left quadricep 
power (4/5).  There was also guarded movement with left knee 
range of motion testing.  The veteran had normal ambulation 
without assistive devices.  Range of motion was from 0-100 
degrees.  

There was mild anterior instability of the left knee.  X-rays 
revealed post-surgical changes with hardware in place in the 
distal femur and proximal tibia, with otherwise normal 
limits.  

A diagnosis of postoperative changes of the left knee with 
anterior cruciate ligament laxity was rendered.  

In June 2005, the veteran failed to report for a scheduled VA 
examination.

With regard to DC 5257, the veteran has never been found to 
have more than mild laxity on clinical evaluation.  At the 
time of the May 1993 VA examination, the veteran was noted to 
have no instability of the left knee.  At the time of his 
April 1997 VA examination, the veteran complained of 
occasional instability.  He was able to ambulate without 
assistance and used a straight cane at times.  

Physical examination revealed only mild medial instability.  
At the time of his May 2003 VA examination, the veteran was 
noted to have intermittent stiffness, swelling, locking, and 
giving way.  Stability was within normal limits.  Finally, at 
the time of his September 2004 VA examination, the veteran 
again complained of intermittent instability.  Only mild 
anterior instability of the left knee was present.  As there 
have been no objective medical findings of moderate lateral 
instability or subluxation, the criteria for an evaluation in 
excess of 10 percent under DC 5257 have not been met at any 
time.  

As to the veteran's left knee scars, the Board notes that the 
regulations governing scar codes were changed during the 
course of the veteran's appeal.  

VA's General Counsel held that when a provision of the VA 
rating schedule is amended while a claim for an increased 
rating under that provision is pending, a determination as to 
whether the intervening change is more favorable to the 
veteran should be made.  If the amendment is more favorable, 
that provision should be applied to rate the disability for 
periods from and after the effective date of the regulatory 
change; and the prior regulation should be applied to rate 
the veteran's disability for periods preceding the effective 
date of the regulatory change. Id.  

The Board has reviewed the appellant's claim under both the 
"old" and "new" criteria, and based on this review, it finds 
that the new criteria are not more favorable to the 
appellant.

Under the old rating criteria, effective prior to August 30, 
2002, superficial and poorly nourished scars with repeated 
ulceration, warranted a 10 percent evaluation under 38 C.F.R. 
§ 4.118, Diagnostic Code 7803.  For superficial scars that 
were tender and painful on objective demonstration, a 10 
percent evaluation was warranted under 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Other scars were rated on limitation 
of function of the affected part.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.  

Under the new rating criteria under Diagnostic Code 7801, 
effective August 30, 2002, for scars other than head, face, 
or neck, that are deep or that cause limited motion with 
areas of or exceeding 144 square inches (929 sq. cm.), a 40 
percent disability evaluation is warranted.  An area or areas 
exceeding 72 square inches (465 sq. cm.) warrants a 30 
percent disability evaluation.  An area or areas exceeding 12 
square inches (77 sq. cm.) warrants a 20 percent disability 
evaluation.  An area or areas exceeding 6 square inches (39 
sq. cm.) warrants a 10 percent disability evaluation.  Note 
(1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2):  A deep 
scar is one associated with underlying soft tissue damage.  

Under Diagnostic Code 7802, scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion with an area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent disability evaluation.  
Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.  

Under Diagnostic Code 7803, scars, superficial, unstable, 
warrant a 10 percent disability evaluation.  Note (1): An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2):  A 
superficial scar is one not associated with underlying soft 
tissue damage.  

Under Diagnostic Code 7804, scars, superficial, painful on 
examination, warrant a 10 percent disability evaluation.  
Note (1):  A superficial scar is one not associated with 
underlying soft tissue damage.  Note (2): In this case, a 10-
percent evaluation will be assigned for a scar on the tip of 
a finger or toe even though amputation of the part would not 
warrant a compensable evaluation.  (See § 4.68 of this part 
on the amputation rule.)  Under diagnostic code 7805, scars, 
other; are rated on limitation of function of affected part.

The Board observes that the veteran has been found to have 
postoperative scars at the time of each VA examination. At 
the time of the April 1997 VA examination, the veteran's left 
knee scars were noted to be painful.  The Board will assume 
that the veteran's scars have been painful since the date of 
his release from service.  

With regard to the old rating criteria, the veteran's scars 
have been found to be painful and tender to the touch.  As 
such, a 10 percent disability evaluation is warranted under 
Diagnostic Code 7804.  This is the highest schedular 
disability evaluation under this Code.  As to limitation of 
motion or function, there has been no limitation associated 
with the scar.  Moreover, the veteran has been assigned a 
separate disability evaluation for his left knee disorder 
based on limitation of motion to evaluate the scar on the 
same basis would constitute prohibited pyramiding.  38 C.F.R. 
§ 4.14 (2005).

As to the new criteria, the Board notes that an increased 
evaluation under DC 7801 or 7802 is not warranted as the 
veteran's scar area does not exceed 39 sq. centimeters.  An 
increased evaluation is also not warranted under DC 7803 as 
the veteran's scar has not been shown to be unstable.  As to 
DC 7804, the Board notes that the veteran has reported that 
his scar is painful, which warrants a 10 percent disability 
evaluation.  Finally, as to DC 7805, the Board notes that the 
veteran has been assigned a separate disability evaluation 
for limitation of motion of the left knee.  

With regard to DC 5003-5010, the Board notes that the first 
diagnosis of degenerative arthritis of the left knee was not 
made until March 5, 2003.  X-ray findings and/or VA 
examination results prior to that time did not reveal any 
findings of degenerative joint disease.  As such, a 10 
percent evaluation under DC 5010 was not warranted prior to 
March 5, 2003.  

Since March 2003, the veteran has had at most limitation of 
flexion to 90 degrees, even with consideration of functional 
factors.  Such limitation of motion does not meet the 
criteria for the minimum evaluation under DC 5260.  
Accordingly, a 10 percent rating is warranted under DC 5003.

There have been no reports of limitation of extension or of 
any functional factors on extension.  Thus, a compensable 
evaluation is not warranted for limitation of extension.  DC 
5261.

The Board has also considered the Court's decision in DeLuca, 
which held that where evaluation is based on limitation of 
motion, the question of whether pain and functional loss are 
additionally disabling must be considered.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59. 

The competent medical evidence reflects consideration of the 
veteran's complaints of pain, weakness, and fatigability by 
medical professionals.  The veteran is competent to report 
that he is worse or entitled to a higher evaluation.  
However, the observation of a skilled professional is more 
probative of the degree of the veteran's impairment.  Even 
when considering the additional limitation of motion caused 
by fatigue, weakness and flare-ups, neither the actual range 
of motion nor the functional limitation warrants a 
compensable evaluation for flexion under DC 5260 or for 
extension under DC 5261.  The veteran has not been shown to 
have limitation of flexion to 45 degrees or extension limited 
to 10 degrees even when considering flare-ups.  As such, the 
preponderance of the evidence is against the claim for a 
compensable evaluation based upon flexion or an evaluation in 
excess of 10 percent under extension.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected left knee disorder has resulted in frequent 
periods of hospitalization.  The veteran has not been 
recently hospitalized.  He is not currently employed; 
therefore, marked interference with employment has not been 
shown.  

In the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

The Board has resolved reasonable doubt in the veteran's 
favor where the evidence was evenly balanced, and has also 
considered the applicability of 38 C.F.R. §§ 4.7, 4.21 
(2005); but does not find that evaluations higher than those 
provided in this decision are warranted.



ORDER

A disability evaluation in excess of 10 percent for the 
veteran's postoperative left knee surgery residuals on the 
basis of instability is denied. 

A disability evaluation in excess of 10 percent for the 
veteran's postoperative left knee surgery residuals on the 
basis of arthritis is denied.  

A 10 percent disability evaluation for postoperative left 
knee scars from January 10, 1992, is granted.  




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


